Citation Nr: 9933808	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  92-24 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
mucous colitis.  









ATTORNEY FOR THE BOARD

William W. Berg, Counsel






INTRODUCTION

The veteran served on active duty from January 1937 to April 
1957.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in April 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, for additional development.  Following the 
requested development, the RO continued its previous denial 
of the claimed benefit.  The matter is now before the Board 
for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected mucous colitis is manifested by 
frequent episodes of bowel disturbance with abdominal 
distress that are productive of moderate impairment.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for mucous colitis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable rating is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue on this appeal.  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where the issue is entitlement to an increased rating 
following the filing of a reopened claim, the present level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  The evidence in closest proximity 
to the recent claim is the most probative in determining the 
current extent of impairment.  Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Under the rating schedule, a noncompensable evaluation is 
warranted for mild irritable colon syndrome (spastic colitis, 
mucous colitis, etc.) manifested by disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent evaluation requires moderate irritable colon 
syndrome manifested by frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent evaluation requires 
severe irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  

Factual Background

Service connection was initially established for mucous 
colitis in a rating decision dated in July 1980.  The 
disability was rated noncompensably disabling under 
Diagnostic Code 7319, effective from May 29, 1980.  The 
noncompensable evaluation was thereafter continued.  The 
veteran reopened his claim for this benefit in August 1990 
and has continuously prosecuted his claim ever since.  

On VA examination in September 1990, the veteran indicated 
that since about 1952, he had had periodic episodes of left 
upper quadrant pain and that about once a month, he would 
pass "jelly with red lines through it" with stool.  His bowel 
movements were once daily, occasionally three daily.  He took 
Fiberall to increase fiber.  Studies of the colon had 
consisted of three colonoscopies.  One was normal, one 
revealed diverticula, and the last one, in April 1990, 
revealed three polyps that were removed.  These apparently 
were benign.  A barium enema had been done on at least one 
occasion and had apparently showed a diverticulum.  Although 
the veteran was considered a fair historian, he seemed to be 
somewhat vague on findings during various examinations, 
including their dates.  He indicated that he had undergone 
one upper gastrointestinal series that was normal.  He 
thought that this was in about 1987.  His weight two years 
previously was 214 pounds, one year previously was 210 
pounds, and his weight on examination that day was 
200 pounds.  His appetite was good.  He had no heartburn and 
no problem swallowing.  He denied vomiting, hematochezia, 
nausea, belching, and abdominal bloating.  His stools were 
light brown to tan in color.  Although he denied hemorrhoids, 
he stated that he had had an "ulcer" two inches up in the 
rectum since 1975, for which he took a hemorrhoidal ointment 
and Anusol ointment.  He drank an occasional beer and wine 
but rarely drank hard liquor.  He did not use tobacco.  He 
drank two cups of coffee and one Coke a day on average.  He 
was on no diet except for reduced fats.  Fatty and greasy 
foods seemed to produce diarrhea.  The veteran stated that 
his left upper quadrant pain was brought on by heavy exercise 
and that it occasionally radiated around into the right back 
and down to the left testicle.  On examination, the abdomen 
showed no masses, tenderness, organomegaly, distention, or 
evidence of free peritoneal fluid.  There was no 
costovertebral angle tenderness.  His bowel sounds were 
normal, and there was no abdominal or femoral bruit.  Femoral 
arterial pulsations were normal and regular.  The rectal 
examination revealed normal anal sphincter tone, and the 
prostate was one-plus enlarged but was otherwise normal.  
There was a normal lower rectal wall without induration or 
evidence of a rectal "ulcer", and the veteran's stool was 
negative for occult blood.  

After a review of the veteran's claims file and laboratory 
studies, an addendum was done in September 1990.  The 
examiner stated that barium enemas in 1977 and 1979 were 
normal, except for one sigmoid diverticulum.  A colonoscopy 
done in 1987 revealed no polyps or other abnormalities, 
except for occasional diverticula.  A gastroenterology 
consultation in April 1990 included a total colonoscopy that 
was normal, except for occasional descending and sigmoid 
diverticula and for three tiny (one to two-millimeter) 
polypoid nodules that were biopsied.  The pathology report 
indicated tubular adenoma.  However, mucous colitis was not 
found.  The examiner said that he did not find in the claims 
file objective evidence of a chronic rectal "ulcer", despite 
the fact that a number of endoscopic examinations of the 
lower bowel had been performed.  Mucous colitis was diagnosed 
only by history.  The examiner remarked that numerous 
investigations of the colorectum had revealed no disease, 
except for a few colonic diverticula and, on a recent 
occasion, three tiny polypoid nodules that were benign on 
biopsy.  The examiner also diagnosed back pain and left 
abdominal and left testicular pain that might be related to 
the veteran's Paget's disease.  The examiner stated that the 
veteran's symptoms could not be easily explained by mucous 
colitis.  

A consultation report by Eugene Nunnery, M.D., dated in 
December 1990, reflects the veteran's history of colitis and 
that he was on Metamucil.  The veteran said that he had had 
some problems with recurrent colitis since the 1950's.  The 
pertinent impression was history of colitis.  

When seen by N. B. Searle, M.D., in August 1991, the veteran 
complained of pain in the left lower quadrant of the abdomen, 
which he thought came from his colon after pushing a 
lawnmower several days previously.  Dr. Searle examined his 
abdomen and found nothing wrong with him.  He explained to 
the veteran that if the pain were related to exertion, it did 
not come from the colon.  Dr. Searle stated that he might 
well have colon pain from mucous colitis that would be 
generally associated with stressful situations.  In addition, 
he might have colon pain from diverticulitis that would 
generally be associated with pain and fever and change in 
bowel habits because it is an infection.  

When seen in September 1991 by Michael W. Berg, M.D., the 
veteran complained of pain all week but did not have pain 
that day.  The pain was in the left lower quadrant, which was 
worse when he moved and lifted.  Although it sounded like 
musculoskeletal pain, the veteran thought that it was his 
mucous colitis.  A flexible sigmoidoscopy was planned.  

Rafael Lopez, M.D., said in a statement dated in 
November 1991 that the veteran had been examined by him the 
previous month and was found to have possible "diverticulis."  
The veteran responded favorably to Flagyl and also was noted 
to have a history of inguinal herniorrhaphy.  

A colonoscopy performed by Dr. Berg in December 1992 showed 
diverticula in the descending sigmoid colon.  The impression 
was that the veteran had rare diverticula but no other 
abnormality.  

When seen by Dr. Nunnery in March 1993, it was reported that 
he had lost weight with attempts at lowering his cholesterol.  
However, he denied any acute changes in his bowel habits.  

When seen by Carlos A. Arche, M.D., in November 1995, the 
veteran gave a history of rectal pain of about a week and a 
half's duration.  However, he had had no tenesmus, rectal 
mucosity or bleeding.  A pertinent history of irritable bowel 
syndrome and osteoarthritis was noted.  However, the 
assessment was that the veteran appeared to be having pain 
from an irritated hemorrhoid tissue in the upper rectal area.  

When seen by Dr. Arche in December 1996, the veteran 
complained of some mild diarrhea that had developed since he 
was started on Ceftin.  He had been controlling the diarrhea 
very well with a little bit of Pepto Bismol but was concerned 
about the drug insert that asked him to tell the doctor if he 
developed diarrhea.  The physician discussed diarrhea 
problems related to medication and indicated that they could 
be a warning sign for possible pseudomembranous colitis.  
However, the veteran's diarrhea was never watery or explosive 
and was basically a little bit of loose stools.  However, the 
veteran also reported that he had not seen a 
gastroenterologist during the previous five years and 
wondered if he needed to go back.  The physician felt that if 
he did have ulcerative colitis, he would need to be under the 
care of a gastroenterologist.  

Dr. Berg's report of January 7, 1997, indicates that the 
veteran presented with complaints of abdominal pain, which he 
described as recurrent episodes of left lower quadrant pain.  
He had also had some recent development of pain extending 
from his scrotum to his rectum.  He said that he had a long 
history of colitis throughout his life and that every time he 
had diverged from his self-imposed diet, he had difficulty 
with this problem.  He reported that his pain had been worse 
for the previous few months and that it radiated to the left 
anterior abdomen.  It occurred with some exertion.  He said 
that he did not know of anything else that made it better or 
worse.  He had not had any diarrhea, except if he ate greasy 
foods, gravy or fatty foods.  He indicated that he had not 
had any constipation, proctalgia, or tenesmus.  He said that 
he had not had any fevers or chills and no other change in 
the caliber, color, consistency or frequency of his stools.  
He had had no other gastrointestinal symptoms.  He had had no 
hematemesis, melena or hematochezia.  He did not smoke or 
drink.  An examination of the abdomen was normal.  The 
diagnostic impressions were recurrent left and lower quadrant 
pain and history of colonic polyps.  It had been five years 
since his last examination, and a colonoscopy was planned.  

The colonoscopy performed by Dr. Berg on January 10, 1997, 
was normal, except for scattered diverticula in the sigmoid 
and descending colon, which were not felt to be significant.  
The impression was essentially normal colon from the hepatic 
flexure.  

When seen privately in March 1997, it was reported that the 
veteran had experienced renal bleeding and that his renal 
function was slightly abnormal.  

On a VA gastrointestinal examination and general surgical 
consultation in May 1997, it was reported that in 1991, the 
veteran was diagnosed by VA with colonic diverticulitis.  The 
veteran continued to have recurrent bouts of some discomfort 
in the left upper quadrant, accompanied by several bowel 
movements a day containing primarily mucus.  However, no 
rectal bleeding was seen.  The veteran claimed that in 1989, 
he discontinued working because of left upper quadrant pain 
that increased with lifting.  He said that he would have to 
lie down for a while to get rid of the pain.  He said it 
would be mostly gone by the following day but would linger 
for a day or two at times.  It was reported that in 1991, 
Dr. Berg removed three colon polyps when he did a 
colonoscopy, stating, according to the veteran, that he had 
mucous colitis and diverticula.  The veteran stated that his 
symptoms had continued approximately the same and that fatty 
foods tended to make them worse.  He was on medication for 
osteoporosis and Paget's disease, and for left lower back 
pain - apparently as a result of narrowing between lumbar 
vertebrae - that radiated to his left upper quadrant.  It was 
reported that a January 1997 colonoscopy by Dr. Berg revealed 
diverticula but no ulcerative colitis or other polyps.  The 
veteran stated that cutting the grass gave him discomfort in 
the left upper quadrant in the left back.  On examination, 
the veteran weighed 187 pounds.  His height was 5 feet 
10 inches.  An examination of his abdomen was unremarkable.  
The final diagnosis was mucous colitis, symptomatic since 
1950, with several bowel movements a day.  The veteran stated 
that it was about the same as it had been, accompanied by 
some left upper quadrant discomfort.  

When seen by Dr. Nunnery in May 1998, the veteran complained 
of stomach bloating.  In June 1998, his stool was negative 
for occult blood.  

However, when seen by Dr. Berg on two occasions in July 1998, 
it was reported that the veteran had been given an 
antispasmodic medication for pelvic pain that appeared to 
alleviate the pain.  However, as he had severe glaucoma, that 
medication was discontinued, and Dr. Berg started him on 
Valium to relieve his continuing complaints of abdominal 
discomfort.  This appeared to result in some improvement.  A 
colonoscopy was not felt to be necessary.  

Analysis

The evidence of record since the veteran filed his reopened 
claim a number of years ago shows that he has a number of 
organic afflictions in addition to his service-connected 
mucous colitis.  Some of his discomfort and physical 
complaints have been associated with these nonservice-
connected conditions.  However, on VA examination in May 
1997, the diagnosis was symptomatic mucous colitis, with 
several bowel movements a day.  This appears to be confirmed 
by subsequent private treatment reports that indicate ongoing 
abdominal distress requiring medication to alleviate the 
symptoms.  When seen by Dr. Berg in early July 1998, the 
veteran reported that he had received a letter suggesting 
that he have follow-up colonoscopy.  Although Dr. Berg did 
not feel that another colonoscopy was indicated, it does 
suggest that, to the veteran at least, his gastrointestinal 
symptoms had continued more or less unabated.  The fact that 
successive colonoscopies had tended to show essentially mild 
or insignificant bowel pathology suggests that his recent 
bowel disturbance was a product of his service-connected 
colitis.  In the Board's view, the recent frequency of his 
bowel movements, coupled with his abdominal distress, 
constitute symptoms that more nearly approximate the criteria 
for a 10 percent evaluation under Diagnostic Code 7319.  It 
follows that a compensable evaluation for mucous colitis is 
warranted.  38 C.F.R. § 4.7.  In so finding, the veteran has 
been accorded the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).  

However, there is little if any evidence to support a 30 
percent evaluation under Diagnostic Code 7319.  Although the 
veteran has suffered occasional diarrhea, there is no showing 
that this has been severe.  Indeed, his diarrhea has been 
described as little more than loose stools.  Nor is there any 
showing that he has suffered from severe alternating diarrhea 
and constipation.  His overall symptomatology simply is not 
shown to be of such a magnitude as to equal or more nearly 
approximate the criteria necessary for a 30 percent rating 
under the applicable diagnostic code.  


ORDER

A 10 percent evaluation for mucous colitis is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

